                 Case 2:19-cr-00104-TLN Document 103 Filed 08/02/21 Page 1 of 4


     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5

6         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

7                                              CALIFORNIA

8

9

10
                                                       Case Number: 2:19-CR-0104 TLN
11   THE UNITED STAES OF AMERICA
                                                       STIPULATION AND ORDER
12   V.

13                                                        Date: August 5, 2021
     MANUEL RUBIN PEREZ                                   Time: 9:30 am
14   GREGORIO ROJAS                                       Judge: Hon. Troy L. Nunley
15

16

17

18

19                   Plaintiff United States of America, by and through its counsel of record, and the
20
     Defendants, by and through each counsel of record, hereby stipulate as follows:
21
            1.       Attorney Hedberg needs additional time to review discovery and need time to
22
     review it with his client. Attorney Hedberg needs further time to review the discovery and work
23
     with his client. Further, the current Coronavirus and accompanying stay at home, court closure
24
     and social distancing directives from County, State and Federal governmental authorities have
25


                                                      1
                 Case 2:19-cr-00104-TLN Document 103 Filed 08/02/21 Page 2 of 4



1    impinged upon both counsel’s ability to confer with their clients and the Government’s ability to

2    conduct further investigation into important issues in this case.

3           2. Attorney Santana has informed me that he has had no contact with his client and that a
4    warrant for the arrest of Manuel Perez has been issued;
5           3. By this stipulation, the parties now move to continue the status conference until
6    October 7, 2021, at 9:30 a.m., and to exclude time between August 5, 2021, and October 7, 2021,
7    under Local Code T4. Plaintiff does not oppose this request.
8           4.       The parties agree and stipulate, and request that the Court find the following:
9
            a.       The government has provided discovery associated with this case.
10
            b.       Counsel for Gregorio Rojas desires time to consult with his client, to review the
11
     current charges, to conduct investigation and research related to the charges, to review and copy
12
     discovery for these matters and to discuss potential resolutions with their clients.
13
            Counsel for Gregorio Rojas believes that failure to grant the above-requested continuance
14
     would deny him the reasonable time necessary for effective preparation, taking into account the
15
     exercise of due diligence.
16
            d.       The government does not object to the continuance.
17
            e.       Based on the above-stated findings, the ends of justice served by continuing the
18
     case as requested outweigh the interest of the public and the defendant in a trial within the
19
     original date prescribed by the Speedy Trial Act.
20
            f.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
21
     et seq., within which trial must commence, the time period of May 13, 2021, to August 5, 2021,
22
     inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
23
     because it results from a continuance granted by the Court at defendant’s request on the basis of
24

25


                                                       2
              Case 2:19-cr-00104-TLN Document 103 Filed 08/02/21 Page 3 of 4



1    the Court's finding that the ends of justice served by taking such action outweigh the best interest

2    of the public and the defendant in a speedy trial.

3           4. Nothing in this stipulation and order shall preclude a finding that other provisions of
4    the Speedy Trial Act dictate that additional time periods are excludable from the period within
5    which a trial must commence.
6

7

8    IT IS SO STIPULATED
9
     Respectfully submitted
10
     /s/ Olaf W. Hedberg                                             /s/Vincenza Rabenn
11   Olaf W. Hedberg                                                   Vincenza Rabenn
     Attorney for Gregorio Rojas                                  Assistant United States Attorney
12

13
     /s/Jesse Santana
14    Jesse Santana
     Attorney for Manuel Perez
15

16

17

18

19

20

21

22

23

24

25


                                                      3
              Case 2:19-cr-00104-TLN Document 103 Filed 08/02/21 Page 4 of 4



1                                                ORDER
2

3           GOOD CAUSE APPEARING, it is hereby ordered that the August 5, 2021, status
     conference be continued to October 7, 2021, at 9:30 a.m. I find that the ends of justice warrant an
4
     exclusion of time and that the defendants' need for continuity of counsel and reasonable time for
5
     effective preparation exceeds the public interest in a trial within 70 days. THEREFORE IT IS
6    FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161 (h) (7) (B) (ii) and
7    Local Code T4 from the date of this order to October 7, 2021.

8
     IT IS SO ORDERED.
9

10
     Dated: August 2, 2021
11                                                            Troy L. Nunley
                                                              United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                     4
